1 Reported in 111 P.2d 791.
This is a disbarment proceeding. Respondent was charged with unethical conduct on a number of counts. After trial thereon to a trial committee of the state bar association, respondent tendered his resignation and requested that his name be stricken from the roll of attorneys of the state of Washington.
The trial committee found that, prior to the complaints set out in the proceedings, respondent enjoyed the reputation of being a lawyer of great learning and ability; that discordant domestic relations and the excessive use of intoxicating liquor over the period of five or six years last past contributed largely to the cause for the misdeeds, which in the trial respondent confessed. The trial committee believed that the cause of family discord had been removed, and that respondent frankly, and without evasion, answered all questions and impressed the committee by his candor. The trial committee recommended that the resignation of respondent be accepted. The members of the committee expressed the hope that respondent's conduct in the future would demonstrate, through right living and by abstinence from the use of intoxicating liquor, that he is worthy of reinstatement to the bar.
Upon review of the findings and recommendations of the trial *Page 723 
committee, the board of governors of the state bar association recommended that an order be entered by this court disbarring respondent from the further practice of law in this state.
No good purpose would be served by reviewing the evidence in this case. We are convinced by our examination of the record that the recommendation of the board of governors of the state bar association should be approved.
It is ordered that the respondent be, and he is hereby, permanently disbarred from the practice of law in this state.
ALL CONCUR.